                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-00638-KDB
 CEDRIC D. GERALD,

                 Plaintiff,

    v.                                                          ORDER

 ANDREW M. SAUL, Commissioner of
 Social Security,

                 Defendant.


         THIS MATTER is before the Court following its December 7, 2020 Order staying this

matter to allow Plaintiff to obtain new counsel or notify the Court of his intention to proceed

without counsel. Plaintiff has failed to comply with the Court’s December Order by failing to

inform the Court via filing of how he intends to proceed with his case.

         Plaintiff is hereby ORDERED to inform the Court in writing of his intention to proceed

with his case, whether with an attorney or pro se, by May 3, 2021. If Plaintiff fails to respond

within that time, the Court may dismiss his case for lack of prosecution. If Plaintiff does respond

by May 3, 2021, the Court will set a new scheduling order with deadlines for Plaintiff and the

Commissioner to file cross-motions for summary judgment.

         SO ORDERED.


                                  Signed: April 12, 2021




           Case 3:20-cv-00638-KDB Document 21 Filed 04/12/21 Page 1 of 1
